NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


SEAN ALLAN ODEGAARD,                        )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3771
                                            )
TAWNA FRANCINE ODEGAARD,                    )
                                            )
             Appellee.                      )
                                            )

Opinion filed July 11, 2018.

Appeal from the Circuit Court for Polk
County; Reinaldo J. Ojeda, Judge.


T.W. Weeks, III, of Law Office of Ted W.
Weeks, III, P.A., Lakeland, for Appellee.




PER CURIAM.


             Affirmed.



CRENSHAW, LUCAS, and ATKINSON, JJ., Concur.